Citation Nr: 1401211	
Decision Date: 01/10/14    Archive Date: 01/23/14

DOCKET NO.  11-18 971 	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to service connection for a bilateral shoulder condition. 


REPRESENTATION

Veteran represented by:	Colorado Division of Veterans Affairs


ATTORNEY FOR THE BOARD

S. Sorathia, Associate Counsel 







INTRODUCTION

The Veteran served on active duty from June 1967 to July 1969, March 1973 to April 1975, and from July 1979 to March 1993.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision issued in September 2010 by the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado, which denied the benefit sought on appeal. 


FINDING OF FACT

In April 2013, prior to the promulgation of a decision in the appeal, the Board received written notification from the Veteran that he wished to withdraw the appeal of entitlement to service connection for a bilateral shoulder condition.    


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the Veteran have been met.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.204 (2013). 


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2013).  Withdrawal may be made by the Veteran or by his or her authorized representative.  38 C.F.R. § 20.204 (2013).  

In April 2013, the Board received a written statement from the Veteran that stated "I am withdrawing my claim for bilateral shoulders . . ."  

As the Veteran has withdrawn this appeal, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed. 


ORDER

The appeal of the issue of entitlement to service connection for a bilateral shoulder condition is dismissed. 




____________________________________________
MICHAEL E. KILCOYNE 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


